Citation Nr: 1108515	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for periodontitis for treatment purposes only.  

2.  Entitlement to an initial evaluation in excess of 0 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Waco, Texas, VA Regional Office (RO).   

In connection with his appeal, the Veteran testified before a decision review officer at the RO in August 2009.  In addition, he testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in October 2010.  A transcript of each of the hearings has been associated with the claims file.  

The issue of entitlement to service connection for periodontitis for treatment purposes only being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence tending to establish hypertension is manifested by a diastolic pressure predominantly 100 or more and/or that continuous medication is necessary for the control of hypertension and a history of diastolic blood pressure of predominantly 100 or more.  The evidence does not establish diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more, or hypertension manifested by diastolic pressure of predominantly 120 or more, or by diastolic pressure of predominantly 130 or more.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The January 2007 and November 2007 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue with the initial 0 percent disability rating and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case which contained, in pertinent part, the relevant criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  

The claimant's pertinent medical records, to include VA medical treatment records, and identified private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in January 2008.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a material change in the service-connected hypertension since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination report is supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The November 2007 VCAA letter also addressed the appropriate disability rating or effective date to be assigned in November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling, and with diastolic pressure predominantly 130 or more a rating of 60 percent is warranted.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of an initial 0 percent evaluation assigned for hypertension following a grant of service connection in a March 2008 rating decision.  Thus, the question is whether a rating in excess of 0 percent for hypertension is warranted at any time during the appeal period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is currently rated as 0 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Having considered the evidence, and resolving doubt in the Veteran's favor, a finding in favor of a 10 percent rating, but no higher, is supportable.  

In this case, in-service findings include blood pressure of 164/102 in May 1987 and of 136/96 in October 1995, as well 145/95 in November 1998.  In addition, post-service private records show blood pressure was 153/103 in November 2004, 133/99 in October 2005, and 140/100 in March 2006.  

The January 2008 VA examiner noted a diagnosis of hypertension established by numerous in-service readings with blood pressures systolically 140 or greater and diastolically 90 or greater.  In addition, in February 2009, the Veteran's private doctor noted that the Veteran's blood pressure was 140/100 in March 2006 and that he was started on hypertension medications at that time.  Blood pressure was noted to be 150/99.  In this case, there is competent evidence tending to establish that the Veteran's disability picture more nearly approximates the degree of impairment due to hypertension contemplated by a 10 percent rating.  

A rating in excess of 10 percent is not warranted.  Review of the record shows that the Veteran has never had blood pressure readings that demonstrate a systolic pressure of predominantly 200 or more or diastolic pressure of 110 or more, or higher.  Thus, entitlement to a rating in excess of the 10 percent evaluation herein assigned has not been established.  The Board notes that service treatment records, dated in May 2001, include blood pressures of 136/93 and 108/76.  In this case, the competent evidence does not establish a systolic pressure of predominantly 200 or more or diastolic pressure of 110 or more, or higher.   The Board notes that while an August 2008 private record reflects complaints that relevant symptoms were worse after work, the 10 percent evaluation herein assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to hypertension.  38 C.F.R. § 4.1 (2010).

A determination as to the degree of impairment requires competent evidence.  The Veteran is competent to report that his symptoms, to include chest pain and lightheadedness, that the symptoms are worse, and that his blood pressure would be higher but for medication.  Transcript at 5 & 10 (2010).  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to hypertension.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the objective medical evidence, to include those contained in the January 2008 VA examination report, as well as those contained in VA treatment records.  The Board notes that the findings are based on clinical testing and are not inconsistent with the findings reported in the private treatment records.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than the 10 percent rating assigned herein.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The evidence in this case does not raise the issue of unemployability.  The Board notes that the Veteran has not asserted unemployability.  Rather, he testified that he is employed.  Transcript at 7 (2010).  

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected hypertension produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, the evidence, to include the Veteran's testimony establishes that the Veteran is employed.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The Board notes that while the Veteran testified to having been admitted to the hospital in association with relevant symptoms, Transcript at 5 (2010), the competent evidence does not establish incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The January 2010 VA eye examination notes two surgeries in association with an eye disorder.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.

The evidence is in favor of a 10 percent rating, but no higher, for service-connected hypertension.  Consequently, and to that extent, the benefits sought on appeal are granted.  


ORDER

A 10 percent rating for hypertension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran is seeking service connection for periodontitis for VA treatment purposes only.  Service treatment records, to include a January 1998 dental record, reflect treatment for periodontitis and the Veteran testified that, prior to the December 2009 VA examination, he had relevant VA treatment at least every three to six months after separation.  Transcript at 3 (2010).  The Board notes that while relevant VA treatment records are associated with the claims file, based on the Veteran's testimony, it appears that there are relevant treatment records that have not been associated with the claims file.  

The Board notes that the December 2009 VA examiner opined that it is at least as likely as not that the Veteran's chronic periodontitis is related to active service.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records pertaining to treatment for periodontitis that have not been obtained.  All records obtained should be associated with the claims file.  

2.  In light of the above, readjudicate the claim.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


